107 Ga. App. 792 (1963)
131 S.E.2d 579
BURTON
v.
THE STATE.
40102.
Court of Appeals of Georgia.
Decided May 16, 1963.
Casey Thigpen, for plaintiff in error.
Thomas A. Hutcheson, Solicitor, contra.
JORDAN, Judge.
The defendant was convicted in the City Court of Sandersville of the offense of abandonment. His amended motion for new trial was denied, and the exception is to that judgment. Held:
1. The trial court did not err, as contended in special ground 1, in allowing the prosecutrix to hold her baby in her arms while sitting at counsel table and to exhibit it to the jury while testifying over the objection of defendant's counsel that the baby had not been introduced in evidence nor for any other reasons assigned. The defendant denied being the father of the child, making paternity an issue in the case. Hunt v. State, 101 Ga. App. 126 (112 SE2d 817).
*793 2. The refusal to declare a mistrial because of a voluntary statement made by a witness for the State on direct examination, which statement was not responsive to the question propounded by the solicitor, was not error, as contended in special ground 2, where the statement was promptly excluded and the jury instructed to disregard it. Callahan v. State, 209 Ga. 211 (1) (71 SE2d 86); Carrigan v. State, 206 Ga. 707 (3) (58 SE2d 407); Burns v. State, 191 Ga. 60 (9) (11 SE2d 350); Holley v. State, 191 Ga. 804 (4) (14 SE2d 103); Thompson v. State, 58 Ga. App. 593 (1) (199 S.E. 568); Flournoy v. State, 82 Ga. App. 518 (1) (61 SE2d 556).
3. The general grounds have been abandoned.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.